DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a national stage entry of PCT/KR2019/000348 filed 01/09/2019.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
4.	Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
5.	Claims 3 – 4 and 11 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “determine whether a second external electronic device is an audio device, when a connection with the second external electronic device is detected”. Claim 3, the claim at issue, recites “identify whether the second external electronic device is the audio device based on identification information of the second external electronic device, the identification information being received according to the connection with the second external electronic device.” In other words, claim 1 requires that it be determined that the second device is an audio device when a connection between the two is detected, while claim 3 requires that this occur after the connection has been established by using information received across that connection. It is unclear to the Examiner if this is a separate process of identification, a continuation of the original determination process, or a verification of the original determination. The claim is therefore indefinite, and rejected. Although claim 4 uses different language, the same issue is present, and it is likewise rejected; claims 11 – 12 are treated in the same manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1 – 2, 5, 8 – 10, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20190075607 A1).

	Regarding claim 1, Park discloses subject matter relating to P2P audio transmission. Specifically, Park discloses an electronic device (terminal; see Fig. 18 and paragraphs 0175 – 0178]), comprising: 
	an antenna module (antenna; see Fig. 18) configured to include a first antenna and a second antenna (terminal communicates on both a 2.4/5Ghz link and a 60Ghz link; see paragraphs [0147 – 0148] and Fig. 14; the Examiner notes that you need separate antenna to communicate effectively on two different frequency bands); 
	5a Wi-Fi module (transmitter; see Fig. 18; 2.4/5Ghz (i.e. WiFi) link to AP; see Fig. 14) configured to communicate with an external electronic device using the antenna module (terminal has 2.4/5Ghz (i.e. WiFi) link to AP; see paragraph [0147] and Fig. 14); and 
	a processor configured to control the Wi-Fi module (processor; see Fig. 18), 
	wherein the processor is configured to: 
terminal communicates with AP over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]; the Examiner notes that frequency bands correspond to particular antennas); 
		determine whether a second external electronic device is an audio device, when a connection with the second external electronic device is detected (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090]) and 
		communicate with the second external electronic device using the 15second antenna, when it is determined that the second external electronic device is the audio device (WFD connection (i.e. audio) operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14).

	Regarding claims 2 and 10, Park discloses the subject matter of the parent claim(s), as noted above. Park further discloses:
	communicate with the first external electronic device in a first frequency band using the first antenna and communicate with the second external electronic device in a second frequency band using the second antenna, (terminal communicates with AP and WFD device over separate links (i.e. antennas); see paragraphs [0147 – 0148] and Figs. 6 and 14) when it is determined that the second external electronic device is the audio device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090])

	Regarding claims 5 and 13, Park discloses the subject matter of the parent claim(s), as noted above. Park further discloses:
	perform peer to peer (P2P) communication with the second external 15electronic device (terminal and WFD device perform P2P communications; see paragraph [0067 – 0068])

	Regarding claim 8, Park discloses the subject matter of the parent claim(s), as noted above. Park further discloses wherein the processor is configured to: 
	identify whether a third external electronic device is the audio device, when a connection with the third external electronic device is detected (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD devices transmit audio; see paragraphs [0068] and [0090]; plurality (e.g. three) P2P devices; see paragraph [0088] and Fig. 7);
	communicate with the third external electronic device using the second antenna, when it is determined that the third external electronic device is the audio device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090]) and 
terminal communicates with other devices (e.g. AP) over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]); 

	Regarding claim 9, Park discloses A Wi-Fi communication method of an electronic device (terminal; see Fig. 18 and paragraphs 0175 – 0178]), the method comprising: 
	communicating with a first external electronic device using at least one of a first antenna and a second antenna (terminal communicates with AP over 2.4/5 Ghz link; see Figs. 6 and 14, along with paragraph [0147]; the Examiner notes that frequency bands correspond to particular antennas);
	determining whether a second external electronic device is an audio 25device, when a connection with the second external electronic device is detected (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090]); and 21WO 2019/143062PCT/KR2019/000348 
	communicating with the second external electronic device using the second antenna, when it is determined that the second external electronic device is the audio device (WFD connection (i.e. audio) operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20190075607 A1) in view of Huang (WO 2019005038 A1)

	Regarding claims 6 and 14, Park discloses the subject matter of the parent claim(s), as noted above. Park further discloses wherein the Wi-Fi module includes: 
	a first media access controller (MAC) and a second MAC (STA has a MAC layer (i.e. controller); see paragraph [0060]), 
	and 20wherein the processor is configured to: 
		communicate with the first external electronic device using the first MAC and communicate with the second external electronic device using the second MAC (STA communicates via MAC layer with devices; see paragraph [0060]), when it is determined that the second external electronic device is the audio device (terminal determines if other device is capable of using WFD; see paragraphs [0095 – 0100], [0144 – 0145] and Fig. 13; WFD connection operates over the 60Ghz link (i.e. antenna); see paragraphs [0144 – 0145] and Figs. 13 – 14; WFD devices transmit audio; see paragraphs [0068] and [0090])


	Huang discloses subject matter relating to devices with multiple communication links. Specifically, Huang discloses multiple MAC layers for multiple links (multiple BB processing modules that each contain a MAC, corresponding to e.g. WiFi and BT; see p. 28 line 23 – p. 29 line 3 and Figs. 10 - 11).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Park with Huang by specifying a MAC layer for each communication link. One of ordinary skill in the art would have found it obvious to do so, as this is the typical way of doing things—one communication stack per radio link. Further, doing so would have been a use of a technique known in the art to improve a similar device, with predictable results, which has been determined by the Supreme Court to be obvious (see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	A) Mangold - US 20140172141 A1 – Audio transmission

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825. The examiner can normally be reached M - R 08:00 - 16:00; F 08:00 - 12:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 2464      

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464